DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Request for Continued Examination (RCE) filed 5/9/22.
3. New claims 21-28 have been added on 4/19/22. Claims 1-28 are pending of which claims 1, 10, 19 and 20 are independent.
Priority
4. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
5. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
6. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
In claims 1, 10, 19 and 20:
The first, second, third transmission unit, the detection or first, second reception unit and the first, second control unit.
A transmission unit has been interpreted as in par 0027, 0028 and par 0081, Fig 1, 10.
A reception unit has been interpreted as in par 0029, Fig 1.
A detection unit has been interpreted as in par 0029, 0030, Fig 1, 10.
A control unit has been interpreted as in par 0031 and 0032, Fig 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowance and reason for allowance
7. Claims 1, 10,19 and 20 are allowed and the other claims are allowed by virtue of their
dependence on these claims.
The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or
suggest:
Claim 1:
A system comprising:
a first control unit configured to, under a condition set based on the
image data, control at least one of an operation of the first transmission unit or an
operation of the second transmission unit.
Claim 10:
A system comprising:
a second control unit configured to control at least one of an operation of the first reception unit or an operation of the second reception unit.
Claim 19:
A system comprising:
a first control unit for selecting a first operation for turning on the
first transmission unit and turning off the second transmission unit and the third transmission unit, a second operation for turning on the second transmission unit

and turning off the first transmission unit and the third transmission unit, and a
third operation for turning on the third transmission unit and turning off the first
transmission unit and the second transmission unit.

Claim 20:
A method for controlling a system:
controlling at least one of an operation of the first transmission unit or an operation of the second transmission unit based on the image data output from the detection unit.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art
8. Prior art by Breit et al. (US 2009/0314943) discloses a security inspection system with a THz source and a detector configured to detect one or more reflected beams but fails to disclose the control unit as in the instant invention.
In the instant invention, the control unit reduces the reflected THz wave received by the
reception unit so that images with reduced noise can be obtained.
Other relevant art: Sato et al. (US 20210281327).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884